*206opinion.
By hi3 Honor John St. Paul;
This suit originated 4a a petitory action. But as the defendant disclaims title and has now surrendered possession, the only remaining issue is whether plaintiff is entitled to recover for the occupancy in the meanwhile.
The defense is that the defendant occupied the premises under a lease from plaintiff's agent and that, the rent was paid accordingly to the terms thereof; that is to say in notes payable to the agent.
As it is an undisputed fact that defendant did lease the premises from an alleged agent and did pay the rent according to the terms of the lease, the only question is, whether the alleged agent bad authority to lease, and whether the forms of the lease were within the apparent scope of the agent's authority.
I.
The authority of the agent to find a tenant for the premises is simply not even denied by plaintiff when testifying in his own behalf; indeed he complains only that the agent had Tess^d the property in his (the agent's) own name, and had raede the rent payable to himself fthe agent), afterwards assigning tho same to a third person to whom defendant paid it; whereby plaintiff received nothing for the occupancy of the premisos.
*207And as it is also an undisputed fact that plaintiff protested ns soon as he learned that the rent had been made payable to the agent himself, (who had assigned it se aforesaid) there is no basis on which to claim a ratification quoad that feature.
II.
After careful consideration we have reached the conclusion that it is not within the apparent scope of his authority for an agent, employed to lease real estate, to mahe the rent payable to anyone but his principal; his authority extending only to the finding of the tenant, and not to the collection of the rent, unless such authority be expressly given (See 2 Corpus Juris p. 648) And above all it extends not to the collection in advance of the rent for the whole term of a long lease, or (what amounts to the same thing) to the talcing of negotiable notos, or notes payable to himself. If such were the ease, the owner of real estate having once put his property in the hands of an agent with authority simply to find a tenant, would in effect be parting with all the profit to be derived from, and hence with the whole useful dominion ovor, the property. Ror if the agent has implied authority to collect one year’s rent in advance, he has liice authority to collect in advance for ten or *208even thirty years rent
Hor pan such agent extena the apope of his authority by failing to disclose his principal or by noting in his own name. Suoh is the rule even as to personal property (Curl vs Bond, 52 La An 1062; Murphy vs Barnard, 167 Mass 72; 44 Am. State Rep 541) How much more then must it be the rule as to real estate where the matter of ownership is ons of reeora and qvery one is bound to take notice.
III.
It is said that '(die agent in this ease has certain equities in the leased premises whioh- entitled him to lease it for his own account; but we do not find it so. It is true that plaintiff had promised him one half oí the profits, if any, that might be derived from a sale; but orae half the possible prifits from one source is quite a different thing from the whole of the actual profits due from another source. Ihe agent also claims at one time that he had an equity of same $1500 in the property; but this is contradicted by his own correspondence whioh shows that he expected at most a mere trifle out of the sale of the property, and this *209too under the erroneous belief that plaintiff hod ou Id much leas for the property than it had actually cost Mm.
January 10th, 1921.
I/.
Of course re are not concerned whether (as between the defendant, the agont, and the assignee of the ageat) defendant was hound on the notes which uR <?nve. ;'.i 1 ti'ai, We hare decide is that defendant owns plaintiff f'-r ■'-he occupancy of the premiaos from July !.th 1913 to September 30th 1919, at the rato of idf. per month
The jtidgraont appealed f -orn i:: tUorobore reversed and it is now ordered that plaintiff, Raurioe C. .Vogan, have judgment against defendant, JOdward Grau, for the full sum of Six hundred and Sixty-seven & Co dollars (.$667.50) with legal interest from September 30th 1919 until paid, and costs of hoth courts.
Hew Orleans on,